IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROL

VALERIE ARROYO, DEREK OLIVARIA*

Plaintiff (s) *

 

V * Case# 21CV219
SOUTHWOOD REALTY COMPANY, et al, *

Defendant {s) *

*

KKK KEKE KKK KKK KK KEKE KAKA KEK KR IK

PLAINTIFFS’ AMEND NOTICE OF APPEAL
PURSUANT TO FRCP, RULE 3 AND 4

KAEKKEKEKEK EEK REKEKKKEKRREKREKEKEKEKEEKKKKEKEKKEKEKEKEKE
NOW COMES, the Plaintiffs’ Valerie Arroyo and Derek Olivaria,
respectfully submitted this Amended Notice of Appeal pursuing to Rule
3 and 4 of the Federal Civil Rules and Procedures. In support, the

Plaintiffs’ may show this court the following:

I. Pursuing to FRCP Rule 3, this Notice of Appeal of the sua sponte
order of dismissal this matter under Rule 12 (b} (1) dated on July 30,
2021, and the order denying the Plaintiff’s Motion for Relief dated
August 20,2021 by United State District Middle District Court of North
Carolina Judge Catherine Fagles without any decision or opinion
included. |
II. Plaintiffs’ will be appealing to the United States Court of

Appeals for the Federal Circuit located Washington D.C.

Case 1:21-cv-00219-CCE-JEP Document19 Filed 08/25/21 Page 1 of 2
Respectfully submitted on the 23° day of August 2021

  
     

Valerie Aproyo? Pro Se

Concord, NC 28027
Phone# 704-506-1526

CERTIFICATION OF SERVICE

I hereby certify that a copy of the foregoing Plaintiff(s)
Amended Notice of Appeal served by 18t class mail upon the
Attorney General Office for all defendant(s)through the United

States Postal Service.

JOSH STEIN, Attorney General
North Caroling Department of Justice
114 W. Edenton Street

Raleigh NC 27603

This 23 day of August 2021

pp se

Valerie Afroyo, Pro Se

P.O. Box 5579
Concord NC 28027
Phone# 704-506-1526

Case 1:21-cv-00219-CCE-JEP Documenti19 Filed 08/25/21 Page 2 of 2
